11-3346-ag
    Jiang v. Holder
                                                                                  BIA
                                                                          A072 798 563
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 17th day of May, two thousand twelve.

    PRESENT:
             ROBERT D. SACK,
             REENA RAGGI,
             PETER W. HALL,
                  Circuit Judges.
    ______________________________________

    SAI REN JIANG,
             Petitioner,
                                                           11-3346-ag
                      v.                                   NAC

    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    ______________________________________

    FOR PETITIONER:               Nathan Weill, New York, New York.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Douglas E. Ginsburg,
                                  Assistant Director; Karen L. Melnik,
                                  Trial Attorney, Office of
                                  Immigration Litigation, United
                                  States Department of Justice,
                                  Washington, D.C.
     UPON DUE CONSIDERATION of this petition for review of a
Board of Immigration Appeals (“BIA”) decision, it is hereby
ORDERED, ADJUDGED, AND DECREED that the petition for review
is DENIED.

     Petitioner Sai Ren Jiang, a native and citizen of
China, seeks review of a July 19, 2011 decision of the BIA
denying his motion to reopen his removal proceedings. In re
Sai Ren Jiang, No. A072 798 563 (B.I.A. July 19, 2011). We
assume the parties’ familiarity with the underlying facts
and procedural history of the case.

     We review the BIA’s denial of a motion to reopen for
abuse of discretion. See Ali v. Gonzales, 448 F.3d 515, 517
(2d Cir. 2006). Because Jiang’s motion to reopen was filed
more than 90 days after the BIA’s final administrative
decision was rendered, he was required to show “changed
country conditions arising in the country of nationality ...
[through] evidence [that] is material and was not available
and would not have been discovered or presented at the
previous hearing." 8 U.S.C. § 1229a(c)(7)(C)(ii).

     Although Jiang argues that the BIA erroneously found
that the Chinese authorities’ awareness of his political
activities in this country did not constitute a changed
country condition, as the Government correctly asserts,
Jiang did not raise this argument in his motion to reopen.
Rather, before the BIA, Jiang contended that the
authorities’ visit to his mother supported his claim of a
well-founded fear of persecution. Because this issue is
unexhausted, we will not consider it. See Lin Zhong v. U.S.
Dep’t of Justice, 480 F.3d 104, 107 n.1, 122-23 (2d Cir.
2007).

     Further, there is no merit to Jiang’s contention that
the BIA improperly narrowed its interpretation of changed
country conditions in a single panel member decision.
Because Jiang did not argue that the Chinese authorities’
awareness of his political activities constituted a changed
country condition, the BIA could not have narrowed its
interpretation as Jiang suggests. Finally, Jiang has
explicitly abandoned any challenge to the BIA’s dispositive
findings that his political activities in this country
constituted a change in personal circumstances, and that
conditions have not changed in China for members of the
China Democracy Party.

                             2
     For the foregoing reasons, the petition for review is
DENIED. As we have completed our review, any stay of
removal that the Court previously granted in this petition
is VACATED, and any pending motion for a stay of removal in
this petition is DENIED as moot. Any pending request for
oral argument in this petition is DENIED in accordance with
Federal Rule of Appellate Procedure 34(a)(2), and Second
Circuit Local Rule 34.1(b).

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             3